No need arises to determine the question as to whether the deed of the wife to secure the husband's debt is void or voidable under the facts of this case.
The deed has been properly canceled at the suit of the wife as against this appellant, the vendee.
The question is, Should the court go further and require the appellant to reconvey to appellee her one-sixth interest in the property?
The argument against this relief is based on the idea that a defective title to the extent of this one-sixth interest passed to the purchasers under partition sale in Mississippi; that this failure of title must be visited on all the purchasers of that sale, and appellant should not be required to reconvey a one-sixth interest because in doing so it must part with a portion of its good title. The clear answer is that this appellant was responsible for the defect of title to the entire one-sixth interest. The burden of loss should not be passed to its copurchaser at the partition sale. This copurchaser is not a party to this suit, and may not be bound by the decree canceling the deed. Hence, further litigation with parties not appearing to be at fault would be required to recover complainant's one-sixth interest in the property. If the copurchaser were before this court, would we not require appellant to pass the one-sixth interest back to appellee, rather than merely cancel and make both purchasers losers?
Do equity, not by halves, is a sound rule. Appellant, being now the holder of one-third interest, and thus in position to restore to appellant a one-sixth interest, should be required to do so; the interest so conveyed standing as and for her one-sixth interest heretofore under cloud by reason of the deed now canceled.
If appellant has any equity against its copurchaser to share the loss, it should assume the burden to assert it. Appellee should have her relief against the party to the illegal conveyance.
SAYRE and THOMAS, JJ., concur in the foregoing view.